DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 17-18, 20-31 are pending.  Applicant’s previous election of Group I claims 1-6 and 21-22 still applies and claims 17-18, 20, 23-31 remain withdrawn.
Response to Amendment
Applicant’s amendment of 09/26/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
It is noted that claim 5 is indicated as currently amended even though there are no markups and claim 6 is indicated as original even though it was previously amended and the previous amendment to include “an” no longer appears present.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the co-solvent” which has improper antecedent basis such that it is unclear if this is referring to the solvent mixture of just one solvent within the mixture.
Claim 22 recites that the silica nanoparticles are coated with the hydrolyzed organosilane which is vague because it is unclear if the organosilane is still required to be hydrolyzed after it is coated onto the particles (because coating silica particles with a hydrolyzed silane compound results in condensation/bonding of the silane compound onto the surface of the silica particles).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2013-053305, see machine translation) in view of Jenkner et al. (U.S. 6,177,582) in view of Amidaiji et al. (U.S. 2002/0197490).
Regarding claims 1-6 and 21-22, Toshiyuki teaches a coating composition that provides stain resistance/antifouling properties ([0001]) and that comprises a monomer binder (the A and/or B components are each a monomer binder because they subsequently cure/polymerize into a binder, thus resulting in the A and B monomer components turning into a polymer upon hardening) as well as silica nanoparticles, as in claims 3, at an amount overlapping claim 6 ([0027]-[0028], [0083], [0117]-[0125], [0139], [0142]-[0144]).  Toshiyki also discloses that the coating may be hydrophobic to improve water resistance ([0055]).  Toshiyki also discloses that an organic solvent may be included to control viscosity for various type of coating processes ([0147], [0157], [0161]) and discloses mixtures of solvents including xylene and butyl alcohol as in claims 1 and 21 ([0119], [0187]).
Toshiyuki does not disclose the hydrolyzed silane compound as claimed.  However, Jenkner is also directed to paint compositions and teaches that a hydrolyzed silane compound with a fluorinated (fluorine being a halogen) alkyl group, e.g., having 10 carbon atoms via the decyl group and within claim 2, may be used as an additive for paint and/or for silanizing filler in order to provide hydrophobicity (as sought by Toshiyuki) and dirt repellency (see abstract, col. 4, lines 1-65).  The hydrolysis will result in the alkoxy groups (OR) being made into OH groups as claimed and this hydrolysis will also inherently occur during condensation of the silane compound in the coating.  Thus, it would have been obvious to have added the fluorinated alkyl silane compound into the paint composition of Toshiyuki in order to provide hydrophobicity (as sought by Toshiyuki) and dirt repellency as taught by Jenkner.  By providing the fluorinated silane compound as an additive in the paint composition, which also includes the silica nanoparticles, the nanoparticles will be coated with the fluorinated silane compound (as well as the other ingredients in the paint) as in claim 22, and also (alternatively) Jenkner teaches that the fluorinated silane compound may be used to silanize fillers (see above), like the silica nanoparticles in Toshiyuki, such that it would have also been obvious to have used the fluorinated silane compound to coat/silanize the surface of the nanoparticles before they are incorporated into the overall paint composition of Toshiyuki.
Although the amount of the silane compound as an additive in the paint is not disclosed, it is recognized in Jenkner as providing hydrophobicity and dirt repellency such that the amount would have been obvious to adjust, including to values within the range of claim 4, as part of the routine optimization of the degree of hydrophobicity and dirt repellency provided to the paint.
Modified Toshiyuki does not disclose that the silica nanoparticles are fumed silica as in claim 22 but this is an immaterial product by process limitation that is not given patentable weight because it merely refers to the method of forming the silica.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Even so, Amidaiji is also directed to antifouling paint and teaches that fumed silica was a suitable type of silica to use in such compositions (see abstract, [0089]).  Thus, it would have been obvious to have used fumed silica as the silica called for in modified Toshiyuki because Amidaiji teaches that this was a suitable type of silica to use in paint.
The amount of the solvent relative to the silane compound as recited in claim 5 is not disclosed in modified Toshiyuki however the amount of solvent in the composition as a whole (which would affect the amount of solvent relative to the amount of the silane compound) would have been obvious to adjust (including to values within the claimed range) as an art-recognized result effective variable as part of the process of optimizing the viscosity of the paint during the coating process.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
To the extent Applicant is arguing unexpected results due to the type of solvents, this is lacking supporting data and the claims are not remotely commensurate in scope with the supposed unexpected benefits in terms of the type and amount of ingredients in the composition as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787